 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Western and Southern Life Insurance CompanyIandIn-suranceWorkers International Union,AFL-CIO,PetitionerThe Western and Southern Life Insurance CompanyandIn-suranceWorkers International Union,AFL-CIO,Petitioner.Cases Nos. 6-RC-3060 and 6-IBC-3063. September 12, 1962DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeDonald J. Myers, hearing officer.Thehearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record 2 in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) andSection2(6) and (7) of the Act.4.The appropriate unit :The Petitioner is seeking separate units of debit insurance agentsat the Employer's district offices in McKeesport and Wilkinsburg,Pennsylvania.The Employer takes the position that Petitioner'sunits are inappropriate, and contends that all the Employer's officesin its eastern region constitute a unit appropriate for purposes ofcollective bargaining.Otherwise, the parties are in agreement withrespect to unit inclusions and exclusions.The Employer is engaged in the solicitation, sale, and issuance oflife, health, and accident insurance policies. It maintains its principaloffice in Cincinnati, Ohio, and has offices located in 23 States.Foradministrative purposes, the Employer has divided its offices into 7regions and 14 divisions.The offices involved in the instant petitionsare both located in the Employer's eastern region and its division E,which are coextensive, and encompass 15 district and 6 detached officesin the State of Pennsylvania (except for Washington, Pennsylvania)and a portion of the State of Delaware.The eastern region anddivision E are headed by a superintendent of agencies, who maintainshis office in Philadelphia, Pennsylvania, which is approximately 300miles from the petitioned-for offices.The Employer's business operations are highly centralized.De-tailed instructions and procedures are established at the home office'The name of the Employer appears as amended at the hearing.2Because, in our opinion,the record and briefs adequately set forth the issues andpositions of the parties, the Employer's request for oral argument is herebydenied.138 NLRB No. 74. THE WESTERN AND SOUTHERN LIFE INSURANCE CO.539which uniformly govern the operations of the various offices and theduties and functions of the agents.Each district office has a districtsales manager in charge, who is the immediate supervisory authorityfor the agents assigned to that office, and several associate sales man-agers who assist the manager in carrying out this responsibility.Allagents are required to perform their duties subject to the supervisionand instruction of the associate sales manager and the district salesmanager.'The district sales manager normally recruits new agents.In this connection, the district sales manager accepts applications,conducts interviews, and submits recommendations to the superin-tendent of agencies, who makes the final decision.When a new agentis appointed, he is assigned to a district office, where he undergoes aninitial training period of 26 weeks under the guidance and directionof the district sales manager and the associate sales manager.Al-though the debit agent spends the greater part of his time in hisassigned territory selling industrial and other types of insurance, heis required to report to the district office twice a week and wheneverthe sales manager so directs.One day each week, the sales managerconducts a meeting at which he explains to the agents the latest com-pany directives.The sales manager and associate sales manager re-view the progress and quality of the work of the agents and makesuggestions as to how their work may be improved.Although thesalesmanager may not suspend or discharge an agent without ap-proval, he may suggest to an agent that he resign or he may recom-mend to the superintendent of agencies that such action be taken. If'there is a shortage in an agent's accounts, the sales manager is in-structed to withhold any moneys due him pending investigation.The McKeesport and Pittsburgh East (Wilkinsburg) offices whichPetitioner has requested are 7 miles apart and separated from the nextclosest offices by a distance of 12 to 14 miles.Both of the requestedoffices are among the five district offices and two detached offices 4 lo-cated in the Pittsburgh, Pennsylvania, metropolitan area.There is nointerchange and virtually no transfer of agents among the variousdistrict offices, and there does not appear to be any business or socialcontact among agents except on the single district office level.Alllabor relations policies are established at the home office and all agentsare subject to the same wage policies, employee benefits, and workingconditions.There is no history of collective bargaining involving theemployees sought in the instant petitions.On the basis of the foregoing, and the entire record, we find thatthe individual district office is in effect a separate administrative en-3The parties have agreed to exclude the districtsalesmanagers and associate salesmanagers from the unit,apparently on the theorythat theyare supervisors within themeaning ofthe Act.*Neither of the detached offices is administratively joined with the district offices soughtby the Petitioner. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtity through which the Employer conducts its business operations, andtherefore is inherently appropriate for purposes of collective bargain-ing.5Therefore, as the Petitioner in these cases is requesting singledistrict office units at the Employer's offices located in McKeesport andWilkinsburg, Pennsylvania, we find that separate units of employeesat these two offices constitute units appropriate for collective-bargain-ing purposes.Accordingly. we shall direct separate elections at the Employer'sMcKeesport and Wilkinsburg, Pennsylvania, offices among the follow-ing employees of the Employer :All debit insurance district agents, excluding plant clerical andoffice clerical employees, inspectors, managers, assistant managers,guards, professional employees and all supervisors as defined in theAct.[Text of Direction of Elections omitted from publication.]MEMBERSRorxnti s and LEEDOM, dissenting :For the reasons stated` in our dissenting opinion inQuaker CityLife Insurance Company,134 NLRB 960, we would find the units'sought inappropriate and dismiss the petition.s A/etropohtan Zhfe InsuranceCompany,138 NLRB 512Local Union 825, International Union of Operating Engineers,AFL-CIOandNichols Electric Company.Case No. 22-CC-127.September 13, 1962DECISION AND ORDEROn January 12, 1962, Trial Examiner John F. Funke issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had not violated Section 8(b) (4) (B) as alleged in the com-plaint, and recommending that the complaint be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel filed exceptions with it supporting brief.TheBoard 1 has reviewed the rulings of the Trial Examiner made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in this caseand finds merit in the General Counsel's exceptions.Accordingly, theBoard adopts the findings of the Trial Examiner only to the extentconsistent with this Decision and Order.'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Leedom].138 NLRB No. 65.